ACCEPTED
                                                                                03-15-00222-CR
                                                                                        7547866
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          10/26/2015 6:04:32 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                             No. 03-15-00222-CR

                                  In the                     FILED IN
                                                      3rd COURT OF APPEALS
                          COURT OF APPEALS                 AUSTIN, TEXAS
                                 For the              10/26/2015 6:04:32 PM
                 THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                at Austin                      Clerk
                 ______________________________________

               On Appeal from the 277th Judicial District Court of
                          Williamson County, Texas
                        Cause Number 13-1923-K277
                ______________________________________

                      MONTE KEN ROSS, Appellant
                                   v.
                    THE STATE OF TEXAS, Appellee
                 _____________________________________

                      ANDERS BRIEF IN SUPPORT
                      OF MOTION TO WITHDRAW
                 _____________________________________


Counsel for Appellant                      KRISTEN JERNIGAN
Monte Ken Ross                             ATTORNEY AT LAW
                                           STATE BAR NUMBER 90001898
                                           207 S. AUSTIN AVE.
                                           GEORGETOWN, TEXAS 78626
                                           (512) 904-0123
                                           (512) 931-3650 (FAX)
                                           Kristen@txcrimapp.com
                       IDENTIFICATION OF PARTIES

      Pursuant to Texas Rule of Appellate Procedure 38.1, a complete list of the
names of all interested parties is provided below so the members of this Honorable
Court may at once determine whether they are disqualified to serve or should
recuse themselves from participating in the decision of this case.

Appellant:

Monte Ken Ross

Counsel for Appellant:

Cesar Rodriguez (at trial)                        Marc Ranc (at trial)
812 San Antonio                                   1307 Nueces Street
Austin, Texas 78701                               Austin, Texas 78701

Kristen Jernigan (on appeal)
207 S. Austin Ave.
Georgetown, Texas 78626

Counsel for Appellee, The State of Texas:

Lytza Rojas (at trial)
Josh Reno (at trial)
John Prezas (on appeal)
Williamson County
Assistant District Attorneys
405 Martin Luther King
Georgetown, Texas 78626

Trial Court Judge:

The Honorable Stacey Mathews
277th Judicial District Court




                                        ii
                                       TABLE OF CONTENTS


IDENTIFICATION OF PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .iv

STATEMENT REGARDING ORAL ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2

ISSUE PRESENTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

PROFESSIONAL EVALUATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

POTENTIAL ERRORS CONSIDERED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

NOTICE TO APPELLANT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13

PRAYER FOR RELIEF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14

CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15

CERTIFICATE OF WORD COUNT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15




                                                        iii
                                      INDEX OF AUTHORITIES

FEDERAL CASES
Anders v. California, 386 U.S. 738 (1967) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7, 8

McCoy v. Court of Appeals of Wisconsin, District I, 486 U.S. 429 (1988). . . . . . . .8

TEXAS CASES
Dinnery v. State, 592 S.W.2d 343 (Tex. Crim. App. 1980). . . . . . . . . . . . . . . . . . 10

Gaines v. State, 479 S.W.2d 678 (Tex. Crim. App. 1972) . . . . . . . . . . . . . . . . . . .13

Hawkins v. State, 112 S.W.3d 340 (Tex. App. - Corpus Christi 2003) . . . . . . . . . . 9

Jordan v. State, 495 S.W.2d 949 (Tex. Crim. App. 1973) . . . . . . . . . . . . . . . . . . .13

Mitchell v. State, 931 S.W.2d 950 (Tex. Crim. App. 1996) . . . . . . . . . . . . . . . . . .12

Montgomery v. State, 810 S.W.2d 372 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . .12

Samuel v. State, 477 S.W.2d 611 (Tex. Crim. App. 1972) . . . . . . . . . . . . . . . . . . .13

Wilson v. State, 40 S.W.3d 192 (Tex. App. – Texarkana 2001). . . . . . . . . . . . . . . . 8


STATUTES AND RULES
TEX. CODE CRIM. PRO. 37.07 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
TEX. CODE CRIM. PRO. 57.02 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
TEX. PENAL CODE § 3.03 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
TEX. PENAL CODE § 43.26 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9, 10
TEX. R. APP. P. 33.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
TEX. R. APP. P. 38.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii
TEX. R. APP. P. 39.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

                                                           iv
              STATEMENT REGARDING ORAL ARGUMENT

      Pursuant to Texas Rule of Appellate Procedure 39.1, Oral argument is not

applicable in the present case.




                                      v
                                 No. 03-15-00222-CR

                                    In the
                            COURT OF APPEALS
                                   for the
                   THIRD SUPREME JUDICIAL DISTRICT
                                  at Austin
                   ______________________________________

                 On Appeal from the 277th Judicial District Court of
                            Williamson County, Texas
                          Cause Number 13-1923-K277
                  ______________________________________

                         MONTE KEN ROSS, Appellant
                                      v.
                       THE STATE OF TEXAS, Appellee
                    _____________________________________

                       ANDERS BRIEF IN SUPPORT
                 OF MOTION TO WITHDRAW AS COUNSEL
                  _____________________________________


                           STATEMENT OF THE CASE

      On January 22, 2014, Appellant was indicted for two counts of the felony

offense of possession of child pornography.1         (CR: 13).    On January 6, 2015,

Appellant was re-indicted on thirteen counts of possession of child pornography.

(CR: 51-55).     On March 23, 2015, Appellant entered a plea of guilty to the

allegations in the indictment and on March 24, 2015, a jury found Appellant guilty
1
  Appellant was re-indicted on September 25, 2014. (CR: 105, 108). The indictment included
more specific language regarding the manner and means of the commission of the offense.
(CR: 87).

                                            1
of those offenses.     (CR: 81-94); (RR7: 15).       The jury assessed Appellant’s

punishment at ten years in prison on each count.     (CR: 101-126).   The trial court

“stacked” five of Appellant’s ten-year sentences and ordered them to run

consecutively.    (CR: 131-154).   Appellant timely filed notice of appeal on April

9, 2015.   (CR: 181). This appeal results.

                            STATEMENT OF FACTS

      After voir dire, Appellant made the decision to enter a plea of guilty and

have the jury assess punishment on all thirteen counts of the offense of possession

of child pornography as alleged in the indictment.   (RR7: 15).   After determining

Appellant was a United States citizen, that he reads and writes the English

language, and that he has no history of mental illness, the Court advised Appellant

as to the proper range of punishment.        (RR7: 15-16, 19-20).     Appellant was

admonished regarding sex offender registration requirements and the fact that his

sentences could be ordered to run consecutively.     (RR7: 20-24).    Appellant then

knowingly and voluntarily entered guilty pleas in front of the jury after

arraignment.     (RR7: 37-38).   The jury found Appellant guilty on all counts and

the punishment phase of the trial commenced.     (RR7: 51).

      At the punishment phase of trial, Paul Horn, a detective investigator with the

Texas Attorney General’s Office testified that on October 29, 2013, a search


                                         2
warrant was executed at Appellant’s apartment and numerous SD cards, flash

drives, CDs, DVDs, a cell phone, a web camera, a modem, and computers were

seized.    (RR7: 70-77, 81-85).

       Dave Szyperski, a computer forensics analyst with the Texas Attorney

General’s Office testified that he was assigned to this case in January 2014 and he

analyzed a desktop computer, a laptop computer, a thumb drive, and a cell phone.

(RR7: 112-14, 117).       During his review of those items, which were entered into

evidence as items seized pursuant to the search warrant in this case, Szyperski

discovered eighty-nine images of child pornography.              (RR7: 117-18).   Those

images were then showed to the jury.           (RR7: 118-142).

       Wesley Hensley, an investigator with the Texas Attorney General’s Office,

testified that based on his investigation in this case, he obtained a search warrant

for Appellant’s home.        (RR7: 164).       When the search warrant was executed,

Hensley took Appellant out to his Hensley’s vehicle and videotaped a conversation

between himself and Appellant.         (RR7: 168).     Hensley stated that Appellant was

not under arrest, but Hensley read him his Miranda 2 warnings anyway and

Appellant cooperated in giving a statement.           (RR7: 168). That statement was

then played before the jury. (RR7: 171).            Hensley and his team then reviewed


2
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                                3
digital media obtained from Appellant’s home which contained images of child

pornography including images of children engaged in actual and simulated sexual

intercourse, deviant sexual intercourse, masturbation, and lewd exhibition of

genitals.     (RR7: 171-74).       The jury was shown videos, obtained from

Appellant’s home, in which a ten to twelve year-old girl masturbates and is

sexually assaulted by an adult male.      (RR7: 177-81).    The jury was also shown

photographs, also collected from Appellant’s home, which depict young, nude

girls.    (RR7: 183-90).     In two of the photographs, the girls are being sexually

assaulted by an adult male.     (RR7: 183-90).

          Darrell Boydston, a retired police officer from the Austin Police

Department, testified that in August of 1989 he was an investigator of crimes

against children.   (RR8: 15-16).     The manager of a Fox Photo lab contacted the

police and reported that a man had dropped off some film for processing which

contained images of nude children.      (RR8: 16-17).   Boydston waited for the man

to return to pick up the photographs and when he did, Appellant was identified as

the man who dropped off the film.              (RR8: 18).   Boydston then arrested

Appellant who told Boydston who the children in the photographs were.         (RR8:

18-20).     There were four children in the photographs who were fourteen, ten,

eight, and five years old.    (RR8: 20-21).


                                           4
       M.L.G.T.3 testified that in 1989, she was either ten or eleven years old and

lived with her mother, stepfather, and six siblings.             (RR8: 28-29).        They lived

approximately one mile from Appellant in Burnet County.                          (RR8: 30-31).

Appellant told M.L.G.T. and her family that he was a photographer and once took

a family picture of them.         (RR8: 31).      Appellant had a large home and bought

clothes for the children, took them to church and let them play at his home.

(RR8: 31-32).      Eventually, Appellant began showing slides of his nudist lifestyle

to the older children.      (RR8: 35-36).       Appellant even took M.L.G.T. and two of

her siblings camping at a nudist campsite.              (RR8: 37).      Appellant then began

taking pictures of M.L.G.T. and her siblings in the nude.             (RR8: 39).

       E.B.4 testified that she is M.L.G.T.’s sister and would also go to Appellant’s

home to play.        (RR8: 51-52).       She and her siblings would ride Appellant’s

horses and do other “fun activities” in the nude at Appellant’s direction.                 (RR8:

51-52).    Appellant also took E.B. to the nudist camp with some of her siblings.

(RR8: 53).




3
   Since the witness was a child at the time of the alleged extraneous conduct in this case, she
will be referred to by her initials pursuant to Texas Code of Criminal Procedure Article 57.02.

4 Since the witness was a child at the time of the alleged extraneous conduct in this case, she
will be referred to by her initials pursuant to Texas Code of Criminal Procedure Article 57.02.


                                                5
       K.S.5 testified that Appellant is her father and that when she was a child, she

went on a camping trip with her father and some friends from church.                 (RR8: 78).

K.S. was eight or nine years old and instructed K.S. to walk around nude.                  (RR8:

80).   After the camping trip, Appellant began exposing himself to K.S., showing

her nude pictures of himself, and taking nude pictures of her.             (RR8: 82-83).      On

one occasion, Appellant kissed her and touched her vagina.                      (RR8: 84-85).

Appellant’s behavior continued until K.S. was a teenager and rejected him.

(RR8: 92-94).      In retaliation, Appellant ran over K.S.’s pet goat with his truck.

(RR4: 93-94).       At the close of K.S.’s testimony, the State rested its case on

punishment.      (RR8: 109-10).

       Dr. Aaron Pierce, a licensed professional counselor and licensed sex

offender treatment provider, testified that he conducted an evaluation on Appellant

to determine his risk for committing future sexual offenses, his risk for committing

general and/or violent offenses, and his prognosis.                    (RR8: 115).         Using

peer-reviewed, established testing methods, Dr. Pierce determined that Appellant

was at low risk for committing any general or violent offenses.                 (RR8: 117-18).

Dr. Pierce determined Appellant was at moderate risk for committing future sexual

offenses, but shared that the risk could be lowered with treatment such as

5 Since the witness was a child at the time of the alleged extraneous conduct in this case, she
will be referred to by her initials pursuant to Texas Code of Criminal Procedure Article 57.02.


                                                6
psychotherapy.    (RR8: 119-20, 129-30).       Dr. Pierce explained that a person

sentenced to prison would not receive treatment until right before release whereas

a person on probation would receive treatment immediately.      (RR8: 123-24).

      Michael Vohs, a probation officer assigned to the 277th District Court in

Williamson County, explained to the jury the numerous conditions of probation for

regular probationers as well as probationers placed in the sex offender treatment

program.     (RR8: 159-60).    At the close of Vohs’s testimony, Appellant rested his

case on punishment.    (RR8: 184).

                               ISSUE PRESENTED

      Whether the Instant Appeal Is Frivolous and Without Merit, Such That
              the Undersigned Should Withdraw as Counsel.

      A criminal defense attorney’s duty is to zealously represent the interests of

his or her client on appeal.   Anders v. California, 386 U.S. 738, 744 (1967).     If

the appointed attorney finds the “case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request permission to

withdraw.”    Anders, 386 U.S. at 744.

      Both retained and appointed appellate attorneys have a “duty to withdraw”

as counsel when they conclude that an appeal would be frivolous, but appointed

counsel “is presented with a dilemma because withdrawal is not possible without

leave of court, and advising the court of counsel’s opinion that the appeal is

                                          7
frivolous would appear to conflict with the advocate’s duty to the client.”    McCoy

v. Court of Appeals of Wisconsin, District I, 486 U.S. 429, 437 (1988).     “It is well

settled, however, that this dilemma must be resolved by informing the court of

counsel’s conclusion.”    Id.    “Under Anders and its progeny, if an appointed

attorney concludes that his client’s appeal is without merit, he or she must (1) so

inform the court, (2) seek permission to withdraw, and (3) file a brief ‘referring to

anything in the record that might arguably support the appeal.’”      Wilson v. State,

40 S.W.3d 192, 196 (Tex. App. - Texarkana 2001).

       As the Supreme Court explained, the attorney’s motion to withdraw must,

however, be accompanied by a brief referring to anything in the record that might

arguably support the appeal.    Anders, 386 U.S. at 744.    A copy of counsel’s brief

should be provided to the Appellant and time should be allowed for him to raise

any points that he chooses.     Id.   Then, the Court, and not counsel, decides, after

a full examination of all the proceedings, whether the case is wholly frivolous.

Id.   If it so finds, it may grant counsel’s request to withdraw and dismiss the

appeal insofar as federal requirements are concerned, or proceed to a decision on

the merits, if state law so requires. Anders, 386 U.S. at 744.   In Texas, an Anders

brief need not specifically advance “arguable” points of error if counsel finds none,

but it must provide record references to the facts and procedural history and set out


                                           8
pertinent legal authorities. See Hawkins v. State, 112 S.W.3d 340, 343-344 (Tex.

App.–Corpus Christi 2003).     The attorney’s duty to withdraw is based upon his or

her professional and ethical responsibilities as an officer of the court not to burden

the judicial system with false claims, frivolous pleadings, or burdensome time

demands.    McCoy, 486 U.S. at 436.     The Supreme Court instructs: “Neither paid

nor appointed counsel may deliberately mislead the court with respect to either the

facts or the law, or consume the time and the energies of the court or the opposing

party by advancing frivolous arguments.       An attorney, whether appointed or paid,

is therefore under an ethical obligation to refuse to prosecute a frivolous appeal.”

Id.

                        PROFESSONAL EVALUATION

      Counsel would respectfully show the Court of Appeals that the instant

appeal is frivolous and without merit, for the following reasons:

      The trial court had jurisdiction over the present felony case and venue was

proper in Williamson County, where the offenses were alleged to have occurred.

Appellant pleaded guilty to all thirteen offenses alleged in the indictment, namely:

possession of child pornography.          TEX. PENAL CODE § 43.26(a).            The

punishment for those offenses, as alleged in the indictment, is two to ten years in

prison.   TEX. PENAL CODE § 43.26(d).     The jury sentenced Appellant to ten years


                                          9
in prison for each count which is within the statutory range of punishment.      TEX.

PENAL CODE § 43.26(d).     The Court was within its statutory authority to cumulate

five of Appellant’s sentences pursuant to Texas Penal Code Section 3.03.

            POTENTIAL ERRORS CONSIDERED BY COUNSEL

      Counsel considered the following point of errors on appeal:

      (1)   Whether the evidence was sufficient to support Appellant’s conviction
            for possession of child pornography.

      It is counsel’s opinion that the evidence in this case was sufficient to support

Appellant’s conviction because Appellant entered a guilty plea to the offenses

alleged in the indictment before the jury.        It is well-settled that a judicial

confession, standing alone, is sufficient to support a defendant’s conviction.

Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim. App. 1980).

      (2)   Whether images of child pornography extraneous to the allegations in
            this indictment were admitted without notice.

      It is counsel’s opinion that Appellant did not preserve error with respect to

his contention that he did not receive notice of extraneous offense evidence.

Appellant objected that the State’s 404(b) notice did not contain approximately

eighty images of child pornography seized from Appellant’s home and therefore,

the images should not have been admitted before the jury.      (RR7: 125-26).    The

State responded that those images were included within the original case report


                                         10
which was tendered to defense counsel and counsel was shown the photographs in

a meeting with prosecutors.    (RR7: 125-27).       Defense counsel responded, “I did

have notice of the report. I did –.”     (RR7: 126).   Appellant conceded that he did

have notice of the evidence he originally contended he did not have notice of.

Therefore, no objection was preserved for appeal.      See TEX. R. APP. P. 33.1(h).

       (3) Whether extraneous offense evidence was admissible at the
           punishment phase of trial.

      It is counsel’s opinion that extraneous offense evidence was admissible at

the punishment phase of trial pursuant to Texas Code of Criminal Procedure

Article 37.07, Section 3(a).   The State attempted to admit evidence of a judgment

from 1990 in which Appellant was placed on deferred adjudication probation for

the offense of indecency with a child.        (RR8: 3-8).   The trial court ruled that

since the judgment was never a final conviction, and because of the remoteness,

the judgment was inadmissible.         (RR8: 8).   The Court ruled, however, that the

officer involved in the extraneous conduct, as well as the victims of the extraneous

conduct could testify since the extraneous conduct in question was child

pornography, the same offense for which Appellant pled guilty to in this cause.

Appellant objected but stated, “I mean, understand if the Court is going to let the

children testify because it’s an extraneous conduct that they feel is necessary.      I

would still object to that . . .”   (RR8: 9).      Texas Code of Criminal Procedure

                                            11
Article 37.07 Section 3(a)(1) states:

      Regardless of the plea and whether the punishment be assessed by the
      judge or the jury, evidence may be offered by the state and the
      defendant as to any matter the court deems relevant to sentencing,
      including but not limited to the prior criminal record of the defendant,
      his general reputation, his character, an opinion regarding his
      character, the circumstances of the offense for which he is being tried,
      and, notwithstanding Rules 404 and 405, Texas Rules of Evidence,
      any other evidence of an extraneous crime or bad act that is shown
      beyond a reasonable doubt by evidence to have been committed by
      the defendant or for which he could be held criminally responsible,
      regardless of whether he has previously been charged with or finally
      convicted of the crime or act.

TEX. CODE CRIM. PRO. Art. 37.07.

      Here, the Court made a determination that the extraneous evidence in

question was relevant because it involved the same exact offense alleged in the

present case.    The Court’s decision is subject to an abuse of discretion standard.

See Mitchell v. State, 931 S.W.2d 950, 953 (Tex. Crim. App. 1996). As long as

the trial court’s ruling was at least within the zone of reasonable disagreement, a

reviewing Court cannot intercede.       See Montgomery v. State, 810 S.W.2d 372,

391 (1990).     Counsel cannot proffer to this Court that that the trial judge’s ruling

was an abuse of discretion outside the zone of reasonable disagreement.




                                           12
      (4)      Whether Appellant’s sentence exceeded the proper range of
               punishment.

      It is counsel’s opinion that the punishment assessed was not excessive

because Appellant’s punishment fell within the statutory punishment range for the

offense alleged.     In addition, the trial court was within its statutory authority to

cumulate five of Appellant’s thirteen sentences.       TEX. PENAL CODE § 3.03.       A

punishment which falls within the statutory range is not excessive, cruel, or

unusual.    Gaines v. State, 479 S.W.2d 678, 679 (Tex. Crim. App. 1972). See also

Jordan v. State 495 S.W.2d 949, 952 Tex. Crim. App. 1973; Samuel v. State, 477
S.W.2d 611, 614 (Tex. Crim. App. 1972).

                                   CONCLUSION

      There are no points of error, which, in good conscience, could be raised in

this appeal.

                             NOTICE TO APPELLANT

      The undersigned has forwarded a copy of this motion to withdraw and a

letter explaining Appellant’s rights, as well as the procedures to be followed when

a brief is filed by counsel indicating that the appeal is frivolous and without merit,

to Appellant.      The letter also informs Appellant of his right to file a pro se

petition for discretionary review.     In addition to the letter, the undersigned has

also forwarded to Appellant a Motion for Pro Se Access to the Appellate Record

                                           13
so that Appellant can obtain the necessary records to file a brief, should he choose

to do so.   A true and correct copy of such letter is attached hereto.

                                      PRAYER

      WHEREFORE,           PREMISES         CONSIDERED,          Kristen    Jernigan,

court-appointed counsel for Appellant in the above styled and numbered cause

respectfully prays that, after providing Appellant an opportunity to submit a pro se

brief, this Honorable Court of Appeals will review the appellate record to make an

independent determination of whether there are grounds upon which to appeal. The

undersigned also prays that the Court will grant this motion to withdraw.

                                               Respectfully submitted,


                                               ____/s/ Kristen Jernigan___________
                                               KRISTEN JERNIGAN
                                               State Bar Number 90001898
                                               207 S. Austin Ave.
                                               Georgetown, Texas 78626
                                               (512) 904-0123
                                               (512) 931-3650 (fax)
                                               Kristen@txcrimapp.com




                                          14
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Anders Brief in Support of Motion to Withdraw as Counsel has been

emailed to the Appellate Attorney for the Williamson County District Attorney’s

Office, John Prezas, at jprezas@wilco.org on October 26, 2015.



                                     ______/s/ Kristen Jernigan_____________
                                     Kristen Jernigan


                     CERTIFICATE OF WORD COUNT

      The undersigned hereby certifies that the foregoing document consists of

4,327 words in compliance with Texas Rule of Appellate Procedure 9.4.



                                     ______/s/ Kristen Jernigan______________
                                     Kristen Jernigan




                                       15
                               No. 03-15-00222-CR

                                   In the
                           COURT OF APPEALS
                                  For the
                  THIRD SUPREME JUDICIAL DISTRICT
                                 at Austin
                  ______________________________________

                On Appeal from the 277th Judicial District Court of
                           Williamson County, Texas
                         Cause Number 13-1923-K277
                 ______________________________________

                       MONTE KEN ROSS, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

                       CERTIFICATE OF COUNSEL
                  _____________________________________

      In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Kristen Jernigan, court-appointed counsel for appellant, Monte Ken

Ross, in the above-referenced appeal, do hereby verify, in writing, to the Court that

I have:

      1. notified appellant that I filed a motion to withdraw as counsel with an

accompanying Anders brief, and provided a copy of each to appellant;

      2. informed appellant of his right to file a pro se response identifying what

he believes to be meritorious grounds to be raised in his appeal, should he so


                                         16
desire;

      3. advised appellant of his right to review the appellate record, should he

wish to do so, preparatory to filing that response;

      4. explained the process for obtaining the appellate record, provided a

Motion for Pro Se Access to the Appellate Record lacking only appellant’s

signature and the date, and provided the mailing address for this Court; and

      5. informed appellant of his right to seek discretionary review pro se should

this Court declare his appeal frivolous.

                                                Respectfully submitted,

                                                /s/ Kristen Jernigan

                                                ___________________________
                                                Kristen Jernigan




                                           17
                            KRISTEN JERNIGAN
                          ATTORNEY AT LAW
            207 S. AUSTIN AVE., GEORGETOWN, TEXAS 78626
            (512) 904-0123 (OFFICE) (512) 931-3650 (FAX)
                      KRISTEN@TXCRIMAPP.COM



October 26, 2015


Monte Ken Ross
TDCJ ID No. 01990706
Pack I Unit
2400 Wallace Pack Road
Navasota, Texas 77868

VIA CERTIFIED MAIL

Dear Mr. Ross:

      Enclosed, please find a copy of the Anders Brief and Motion to Withdraw as
Counsel I have prepared and filed in your case. After a diligent search of both the
Clerk’s Record and the Reporter’s Record in your case and the applicable law, it is
my opinion that no reversible error occurred during your trial.

       Whenever appellate counsel files a motion such as this, the law provides the
Appellant the right to review the record of the proceedings and file any brief which
he or she deems necessary. Because I have submitted such a brief, you now have
the right to review the record of your trial and file any brief which you deem
necessary.

       In order to obtain the appellate record to prepare your brief, I have attached a
Motion for Pro Se Access to the Appellate Record for you to file. You must sign
and date the motion and mail it to the Court of Appeals within ten days of the date
of this letter to this address:
Third Court of Appeals:

Jeffrey D. Kyle
Clerk, Third Court of Appeals
Post Office Box 12547
Austin, Texas 78711

       Should the Court of Appeals ultimately rule your appeal was frivolous, and
affirm your conviction and sentence, you may file a Pro Se Petition for
Discretionary Review with the Texas Court of Criminal Appeals. The address to
file your petition is:

Texas Court of Criminal Appeals:

Hon. Abel Acosta
Clerk of The Court
Texas Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

       You must file your petition within thirty days of the date of the Court of
Appeals’ opinion or request an extension of time to file your petition. Be sure to
attach a copy of the Court’s opinion to your petition should you choose to file one.

      Feel free to write me if you have any questions. I will do my best to answer
any questions you may have.

                                             Sincerely,

                                             /s/ Kristen Jernigan

                                             Kristen Jernigan
                                No. 03-15-00222-CR

                                   In the
                           COURT OF APPEALS
                                  For the
                  THIRD SUPREME JUDICIAL DISTRICT
                                 at Austin
                  ______________________________________

                On Appeal from the 277th Judicial District Court of
                           Williamson County, Texas
                          Cause Number 13-1923-277
                 ______________________________________

                        MONTE KEN ROSS, Appellant
                                     v.
                      THE STATE OF TEXAS, Appellee
                   _____________________________________

        MOTION FOR PRO SE ACCESS TO APPELLATE RECORD
                 ______________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      COMES NOW, Monte Ken Ross, Appellant herein, and files this, his

Motion for Pro Se Access to Appellate Record.           In support of said motion,

Appellant would show the Court the following:

      Appointed Counsel for Appellant has filed an Anders Brief and Motion to

Withdraw. Pursuant to the Texas Court of Criminal Appeals’ recent decision in

Kelly v. State, No. PD-0702-13 (Delivered June 25, 2014), Appellant now requests

access to the appellate record for the preparation of his pro se response.
                                 PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Pro Se Access to the Appellate

Record.

                                   Respectfully submitted,


                                   ____________________________
                                   Monte Ken Ross

                                   DATE:___________